

Exhibit 10.17



SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 8th day of March, 2016, by and between SILICON VALLEY BANK
(“Bank”) and MAXPOINT INTERACTIVE, INC., a Delaware corporation (“Borrower”)
whose address is 3020 Carrington Mill Boulevard, Suite 300, Morrisville, North
Carolina 27560.
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 12, 2014, as amended by that certain First Amendment
to Loan and Security Agreement by and between Borrower and Bank dated as of
February 12, 2015 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date, (ii) modify the interest rate, (iii) revise a financial
covenant, and (iv) make certain other revisions to the Loan Agreement as more
fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.3 (Overadvances). Section 2.3 is amended in its entirety and
replaced with the following:
2.3    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall pay to Bank in cash the amount of such excess (such excess, the
“Overadvance”) contemporaneously with the submission of the Transaction Report
that details such Overadvance. Without limiting Borrower’s obligation to repay
Bank any Overadvance, Borrower agrees to pay Bank interest on the outstanding
amount of any Overadvance, on demand, at the Default Rate. Overadvances which
are paid within the foregoing time period set forth herein, will not constitute
an Event of Default under this Agreement.





--------------------------------------------------------------------------------



2.2    Section 2.4 (Payment of Interest on the Credit Extensions). The first
sentence of Section 2.4(a) is amended in its entirety and replaced with the
following:
(a)    Advances. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to (i) at all times prior to the first (1st) Payment Date following the
2016 Amendment Date, one percent (1.00%) above the Prime Rate; provided that
during a Streamline Period (in effect prior to the 2016 Amendment Date), the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per annum rate equal to the Prime Rate, or (ii) commencing with the
first (1st) Payment Date following the 2016 Amendment Date, one and one half of
one percent (1.5%) above the Prime Rate; provided that during a Streamline
Period, the principal amount outstanding under the Revolving Line shall accrue
interest at a floating per annum rate equal to one half of one percent (0.5%)
above the Prime Rate, which interest shall in either case be payable monthly in
accordance with Section 2.4(d) below. Notwithstanding the foregoing, however,
commencing upon the first (1st) Payment Date following the month in which the
Performance Event occurs, the principal amount outstanding under the Revolving
Line shall accrue interest at a floating per annum rate equal to the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.4(d) below.


2.3    Section 6.2(b) (Financial Statements, Reports, Certificates). Section
6.2(b) is amended in its entirety and replaced with the following:
(b)    within thirty (30) days after the end of each month, (i) monthly accounts
receivable agings, aged by invoice date, (ii) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, (iii)
monthly reconciliations of accounts receivable agings (aged by invoice date) and
transaction reports; and (iv) a Deferred Revenue report;


2.4    Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended by deleting the words “Eight Hundred Fifty Dollars ($850)” appearing
therein and inserting in lieu thereof the words “One Thousand Dollars
($1,000.00)”.
2.5    Section 6.9 (Financial Covenants). Section 6.9 is amended in its entirety
and replaced with the following:
6.9    Financial Covenant. Borrower shall, on a consolidated basis with respect
to Borrower and its Subsidiaries:


(a)     Minimum Cash and Availability. Maintain, subject to periodic reporting
as of the last day of each month, through and including the last day of the
month ending February 29, 2016, Five Million Dollars ($5,000,000), consisting of
the sum of: (i) unrestricted cash at Bank (including restricted cash at Bank, to
the extent such restriction is a result of the Obligations of Borrower to Bank
arising under this Agreement, but not including any cash or other collateral
specifically pledged to Bank to collateralize Bank Services); plus (ii) the
unused Availability Amount; plus (iii) the undrawn Term B Loan Advance.


(b)    Adjusted Quick Ratio. Maintain at all times, subject to periodic
reporting as of the last day of each month, commencing with the month ending
March 31, 2016 and as of the last day of each month thereafter, an Adjusted
Quick Ratio of at least 1.10 to 1.00.



--------------------------------------------------------------------------------





(c)    Minimum Adjusted EBITDA/Maximum Adjusted EBITDA Loss. Achieve minimum
Adjusted EBITDA/maximum Adjusted EBITDA losses, subject to reporting as of the
last day of each period set forth below, measured monthly on a trailing twelve
(12) month basis, of at least the following:


Trailing Twelve (12) Month Period Ending
Minimum Adjusted EBITDA/ Maximum Adjusted EBITDA Loss
June 30, 2016
($22,200,000.000)
September 30, 2016
($20,800,000.000)
December 31, 2016
($16,400,000.000)
March 31, 2017
($12,000,000.000)



2.6    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
“Revolving Line Maturity Date” is June 11, 2017.


“Streamline Period” is, on and after the 2016 Amendment Date, provided no Event
of Default has occurred and is continuing, the period (a) commencing on the
first (1st) day of the month following the day that Borrower provides to Bank a
written report that Borrower has, for each consecutive day in the immediately
preceding calendar month, maintained an Adjusted Quick Ratio of not less than
1.25 to 1.00 (the “Streamline Threshold”); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first (1st) day
thereafter in which Borrower fails to maintain the Streamline Threshold, as
determined by Bank in its discretion. Upon the termination of a Streamline
Period, Borrower must maintain the Streamline Threshold each consecutive day for
one (1) calendar month as determined by Bank in its discretion, prior to
entering into a subsequent Streamline Period. Borrower shall give Bank prior
written notice of Borrower’s election to enter into any such Streamline Period,
and each such Streamline Period shall commence on the first day of the monthly
period following the date the Bank determines, in its reasonable discretion,
that the Streamline Threshold has been achieved. Bank acknowledges and agrees
that based on Borrower’s representations, Borrower is in a Streamline Period on
the 2016 Amendment Date.


2.7    Section 13.1 (Definitions). The Loan Agreement is amended by inserting
the following terms and their respective definitions to appear alphabetically in
Section 13.1:
“2016 Amendment Date” is March 8, 2016.


“Adjusted EBITDA” shall mean (a) EBITDA, plus (b) any increase in Deferred
Revenue from the immediately preceding period, minus (c) any decrease in
Deferred Revenue from the immediately preceding period, minus (d) capitalized
software expenses, plus (e) non-cash stock compensation expenses and other
non-cash expenses, plus (f) other one-time, non-recurring expenses approved by
Bank in writing in its sole discretion.



--------------------------------------------------------------------------------





“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) Current
Liabilities minus the current portion of Deferred Revenue.
 
“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.


“Performance Event” means confirmation by Bank that Borrower has delivered
evidence acceptable to Bank in its sole and absolute discretion that Borrower
has achieved trailing twelve (12) month Adjusted EBITDA, calculated on a
consolidated basis with respect to Borrower and its Subsidiaries and determined
according to GAAP, greater than Zero Dollars ($0.00) for two (2) consecutive
fiscal quarters.


“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash and
Cash Equivalents maintained with Bank, plus net billed accounts receivable,
determined according to GAAP.


“Streamline Threshold” is defined in the definition of Streamline Period.


“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.


2.8    Section 13.1 (Definitions). Section 13.1 is amended by deleting the
definition of “Streamline Balance” appearing therein in its entirety.
2.9    Exhibit B (Compliance Certificate). The Compliance Certificate is amended
in its entirety and replaced with the Compliance Certificate in the form of
Schedule 1 attached hereto.
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of



--------------------------------------------------------------------------------



the date hereof (except to the extent such representations and warranties relate
to an earlier date, in which case they are true and correct as of such date),
and (b) no Event of Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of June 12, 2014
between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral, as defined in said Intellectual
Property Security Agreement, and (b) shall remain in full force and effect.
6.    Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of June 12, 2014 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in said Perfection Certificate have not changed, as of
the date hereof, except as set forth on Schedule 2 attached hereto.
7.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



--------------------------------------------------------------------------------



8.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
9.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of (i) a fully earned, non-refundable amendment fee in an
amount equal to Forty-Three Thousand Seven Hundred Fifty Dollars ($43,750.00),
and (ii) Bank’s legal fees and expenses incurred in connection with this
Amendment.
[Signature page follows.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
 
 
 
SILICON VALLEY BANK
 
MAXPOINT INTERACTIVE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/ s /    Andrew J. Kirk
 
By:
 
/ s /    Brad Schomber
Name:
 
Andrew J. Kirk
 
Name:
 
Brad Schomber
Title:
 
Director
 
Title:
 
CFO






--------------------------------------------------------------------------------



EXHIBIT B




COMPLIANCE CERTIFICATE




TO:
SILICON VALLEY BANK
Date:
 
FROM:
MAXPOINT INTERACTIVE, INC.
 
 





The undersigned authorized officer of MaxPoint Interactive, Inc., a Delaware
corporation (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.






--------------------------------------------------------------------------------



Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 180 days


Yes No
10‑Q, 10‑K and 8-K
Within 10 days after filing with
SEC


Yes No
A/R & A/P Agings
Monthly within 30 days


Yes No
Deferred Revenue reports
Monthly within 30 days
Yes No
Annual Operating Budget
With 10 days after Board
approval, but at least annually


Yes No
Transaction Reports
(i) with each request for an Advance, (ii) on the 15th day
(or the immediately preceding Business Day if the 15th is not a Business Day)
and on the last Business Day of each month
when a Streamline Period is not
in effect, and (iii) within thirty
(30) days after the end of each month when a Streamline Period
is in effect
Yes No
 


The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________





Financial Covenant


Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio, commencing with the month ending 3/31/16 and for each
month thereafter
1.10 : 1.0
_____: 1.0
Yes No
Minimum Adjusted EBITDA/Maximum Adjusted EBITDA Loss
*


$________
Yes No







--------------------------------------------------------------------------------





*    As set forth in Section 6.9(c) of the Agreement    


   Streamline Period/Performance Pricing


Applies
 
 
 
Adjusted Quick Ratio > 1.25:1.0 and Performance Event has not occurred
Streamline Period in Effect; Prime Rate plus 0.5% on all Advances


Yes No
Adjusted Quick Ratio < 1.25:1.0 and Performance Event has not occurred
Streamline Period not in Effect;
Prime Rate plus 1.5% on all Advances
Yes No
Performance Event** has occurred
Performance Pricing in Effect; Prime Rate on all Advances
Yes No



**    As defined in Section 13.1 of the Agreement


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




MAXPOINT INTERACTIVE, INC.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
 
By:
 
 
Received by:
 
 
Name:
 
 
 
 
AUTHORIZED SIGNER
Title:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
Verified:
 
 
 
 
 
 
 
AUTHORIZED SIGNER
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
Compliance Status:
 
Yes No















--------------------------------------------------------------------------------



Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.


Dated:    _______________


I.    Adjusted Quick Ratio. (Section 6.9(b))


Required:
1.10 to 1.00.



A.
Aggregate value of Borrower’s consolidated unrestricted cash and Cash
Equivalents maintained with Bank
$_______
B.
Aggregate value of Borrower’s consolidated net billed accounts receivable,
determined according to GAAP
$_______
C.
Quick Assets (the sum of lines A and B)
$_______
D.
Aggregate value of obligations and liabilities of Borrower to Bank
$_______
E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, not otherwise reflected in line D above, that mature within one
(1) year
$_______
F.
Current Liabilities (the sum of lines D and E)
$_______
G.
Aggregate value of current portion of all amounts received or invoiced by
Borrower in advance
of performance under contracts and not yet recognized as revenue
$_______
H.
Line F minus G
$_______
I.
Adjusted Quick Ratio (line C divided by line H)
_______



Financial Covenant


Is line I greater than or equal to 1.1 to 1.0?


 
Yes, in compliance
 
 
No, not in compliance





Streamline Period


Is line I greater than 1.25 to 1.0?


 
Yes, Streamline Period in effect
 
 
No, Streamline Period not in effect











--------------------------------------------------------------------------------



II.
Minimum Adjusted EBITDA/Maximum EBITDA Loss. (Section 6.9(c))

Required:
See chart below

Trailing Twelve (12) Month Period Ending
Minimum Adjusted EBITDA/ Maximum Adjusted EBITDA Loss
June 30, 2016
($22,200,000.000)
September 30, 2016
($20,800,000.000)
December 31, 2016
($16,400,000.000)
March 31, 2017
($12,000,000.000)

Actual:
A.
Net Income
$


B.
Interest Expense
$


C.
To the extent included in the determination of Net Income:


 
 
1. depreciation expense
$


 
2. amortization expense
$


 
3. income tax expense
$


 
4. change in Deferred Revenue (positive or negative, as applicable)


$
 
5. capitalized software expenses
$


 
6. non-cash stock compensation expenses
$


 
7. all other non-cash and/or non-recurring expenses approved by Bank in writing
in its sole discretion


$


 
8. The sum of lines 1 through 4 plus the sum of lines 6 through 7 minus line 5
$


D.
Adjusted EBITDA (line A plus line B plus line C.8)
$



    
 
Yes, in compliance
 
 
No, not in compliance



Performance Pricing


Is line D greater than Zero Dollars ($0.00)?
 
Yes
 
 
No

 
If yes, has line D been greater than Zero Dollars ($0.00) for two (2)
consecutive fiscal quarters?


 
Yes, Performance Event achieved
 
 
No, Performance Event not achieved







--------------------------------------------------------------------------------



Schedule 2


Updates to Perfection Certificate


#6 - liens in favor of Comerica Bank have been terminated


#7 - 3020 Carrington Mill Boulevard, Suite 300, Morrisville, NC 27560


#8 - 3020 Carrington Mill Boulevard, Suite 300, Morrisville, NC 27560


#9 - Please see attached schedule of leased offices and bailee locations


#17 - Employment contracts with CEO, CFO, COO and CTO - filed with the SEC as
part of the S-1/A filed on Feb. 23, 2015


#20 - Please see attached schedule of trademarks and patents.


#24 - All deposit accounts are held with SVB; Comerica accounts have been closed


#29 - all Letters of Credit for leases are held with SVB


#34 - Disclosed shareholder litigation: We, certain of our officers and
directors, and certain investment banking firms who acted as underwriters in
connection with our initial public offering, have been named as defendants in a
putative class action lawsuit filed August 31, 2015 in the United States
District Court for the Southern District of New York. The complaint alleges that
the defendants violated Sections 11, 12 and 15 of the Securities Act by not
including information regarding customer concentration, which the complaint
characterizes as a known trend and/or significant factor required to be
disclosed under federal securities regulations. The complaint seeks unspecified
damages, interest and other costs.


The Court appointed a Lead Plaintiff on November 18, 2015, and on January 19,
2016 the Lead Plaintiff filed a First Amended Complaint that repeats the same
substantive allegations included in the initial complaint and continues to seek
unspecified damages. We anticipate filing a motion to dismiss the First Amended
Complaint by no later than March 21, 2016.


We dispute the claims alleged in the lawsuit and intend to defend this matter
vigorously.






--------------------------------------------------------------------------------



MaxPoint Offices and Data Centers


3020 Carrington Mill Blvd., Ste. 300
Morrisville, NC 27560


3020 Carrington Mill Blvd., Ste. 450
Morrisville, NC 27560


7218 McNeil Dr.
Austin, TX 78729


1044 Liberty Park Dr.
Austin, TX 78729


200 Campus Dr.
Somerset, NJ 08875


150 S First St.
San Jose, CA 95113


5150 McCrimmon Pkwy
Morrisville, NC 27560


44470 Chilum Pl., Bldg. 1
Ashburn, VA 20147


8911 N Capital of Texas Hwy.
Bldg. 1, 2nd Floor
Austin, TX 78759


8911 N Capital of Texas Hwy.
Bldg. 1, Ste. 1110
Austin, TX 78759


505 8th Ave., Ste. 405
New York, NY 10018


275 7th Ave., 17th Floor
New York, NY 10001


4640 Admiralty Way, Ste. 1280
Marina Del Rey, CA 90292


180 N LaSalle St., Ste. 3250
Chicago, IL 60601


5310 Village Pkwy
Rogers, AR 72758








--------------------------------------------------------------------------------



250 E 5th St., Ste. 1563
Chiquita Center
Cincinnati, OH 45202


3455 Peachtree Rd. NE, Ste. 526, 527, 568, 569, 565
Atlanta, GA 30326


50 California Street, Ste. 1511
San Francisco, CA 94111


45 S 7th St., Ste. 2212
Minneapolis, MN 55402






